Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 5/10/2022. Claims 1-15 are currently pending in the application.


Election/Restrictions

Applicant's election with traverse of group I, claims 1-12, in the reply filed on 5/10/2022 is acknowledged.  
The traversal is on the ground(s) that 
MPEP § 803 states that restriction is proper if the restricted groups are independent or distinct and there would be a serious burden on the Examiner if restriction is not required.  The burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction.  Reason provided by Examiner that the coating material can be used as an adhesive is mere conclusory.
This is not found persuasive because
MPEP § 803 states that Examiners must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement.  Hence, it is the Office’s position that there is no requirement for citing document in support of the reasons for restriction.  Additionally, reasons for restriction that include search burden based on searching in different classification is provided in paragraphs 3-4, of office action mailed 4/11/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2022.

Specification

The abstract of the disclosure is objected to because abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  In the present instance, abstract contains more than 150 words and includes two paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al (JP 2003-026461A).
It is noted that Takeda et al (JP 2003-026461A) is in Japanese.  A copy of the machine translation into English is provided with this office action.  All line/paragraph citations in the body of rejection below are to the machine translation.
Regarding claims 1, 2, 4, and 6, Takeda et al disclose in example 2, a composition comprising 50 parts by weight of water (i.e. reads on aqueous coating material in present claim 1), 37 parts by weight of octyltriethoxysilane and N-(2-aminoethyl)-3-aminopropyltriethoxy silane.  It is noted that N-(2-aminoethyl)-3-aminopropyltriethoxysilane and octyltriethoxysilane have the following structures
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (i.e. reads on silane of formula 2 in present claim 1) and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(i.e. reads on silane of formula 4 in present claim 1, R4 is hydrogen in present claim 2, and R4 is hydrogen and Q4 is C4-10 alkylene group in present claim 6), respectively.  20 parts by weight of the silane emulsion obtained is added to 20 parts by weight of fluoroolefin vinyl ether based fluoroolefin emulsion having a solids content of 50% (paragraph 0063) which reads on particles of fluorinated polymer in present claim 1.  Examples of fluorine atom-containing olefin includes vinylidene fluoride (paragraph 0044) which reads on units based on fluoroolefin in present claim 1.  Examples of vinyl ethers include hydroxyalkyl vinyl ether (paragraph 0045) which reads on units having hydrophilic group in present claim 1 and hydrophilic group is hydroxy group in present claim 4.
Regarding claims 3 and 5, blending ratio of organosilicon compound emulsion and the fluororesin emulsion is usually in a range of from 1: 0.01 to 20 as a weight ratio of the organosilicon compound and fluororesin (paragraph 0049).
Regarding claim 11-12, a porous material to be coated includes porous civil engineering and building material.  Mention may be made of materials based on inorganic materials such as ceramic fibers (paragraph 0056).
Therefore, Takeda et al anticipate the present claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (JP 2003-026461A) in view of Auman et al (US 2015/0133589 A1).
The discussion with respect to Takeda et al in paragraph 8 above is incorporated here by reference.  Additionally, Takeda et al teach that it is possible to add pigments to the aqueous coating composition (paragraph 0058).
Takeda et al are silent with respect to inorganic pigment and mass ratio of silane to inorganic pigment.
However, Auman et al teach pigment dispersions that include a pigment and a viscosity reducing agent (abstract).  The pigment includes a metal oxide such as titanium oxide (paragraph 0013) which reads on inorganic pigment in present claims 7 and 9.  The viscosity reducing agent includes a coupling agent such as 3-aminoproplytrimethoxy silane, 3-glycidoxypropyltrimethoxysilane and mixtures thereof (paragraph 0014).  Examples of titanium oxide include Ti-Pure® R-960 (paragraph 0019).  It is noted that Ti-Pure® R-960 has a titanium oxide content of 89% (i.e. reads on the amount of titanium oxide content in inorganic pigment of present claim 10).  The solids weight ratio of pigment to viscosity reducing agent is 10:1, 20:1 or 40:1 (paragraph 0033) which overlaps with the ratio of silanes to the inorganic pigment in present claim 8.  Pigment in the form of dispersion can be added to the liquid fluoropolymer coating composition to provide the final dry film with a desired color and opacity (paragraph 0061).  Therefore, in light of the teachings in Auman et al and given that Takeda et al contemplate adding pigments to its coating composition, it would have been obvious to one skilled in art prior to the filing of present application, to include inorganic pigment such as titanium dioxide, of Auman et al, to the coating composition, of Takeda et al, in overlapping amounts, for above mentioned advantages.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764